Citation Nr: 0030557	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  93-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for asthma, to include 
consideration as due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1942 to 
February 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the veteran's 
claim seeking entitlement to service connection for residuals 
of mustard gas exposure, to include an eye disorder, 
hypertension, and asthma.  

By decision dated September 1996, the Board denied the 
veteran's claim seeking service connection for residuals of 
mustard gas exposure, to include an eye disorder, 
hypertension, and asthma.  Thereafter, the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  After both the appellant (the veteran) and the 
appellee (Secretary of Veterans Affairs) filed briefs, the 
Court issued a memorandum decision in April 2000.  The Court 
upheld the Board's denials of the claims for residuals of 
mustard gas exposure, to include an eye disorder and 
hypertension, but reversed and remanded the Board's decision 
regarding service connection for asthma.  


FINDINGS OF FACT

1.  The veteran has given plausible testimony of exposure to 
mustard gas during service.

2.  The veteran has presented competent medical evidence of a 
current diagnosis of asthma.


CONCLUSION OF LAW

The veteran's claim for service connection for asthma, to 
include consideration as secondary to mustard gas exposure, 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A September 1942 service medical record includes the notation 
that the veteran "requires size 2 Gas chamber instruction 
rec'd, CN Gas."

In the veteran's July 1991 claim, he asserted that he was 
exposed to mustard gas in September 1942 at Great Lakes while 
he was in company #728.  

In a August 1991 statement, the veteran asserted that his 
platoon was given mustard gas that was applied to the inside 
of his arms.  He asserted that he had to undergo many 
crawling trips through a tent filled with mustard gas.  

In October 1991, the National Personnel Records Center (NPRC) 
informed the veteran that a review of their records failed to 
produce any entry regarding exposure to toxic gas/chemicals.  
They wrote that a possible source of information was the 
Naval Research Laboratory, Code 4810, Washington, DC 20375-
5000.

In November 1991, the RO wrote to the Naval Research 
Laboratory that the veteran claimed that he was exposed to 
mustard gas testing at the U. S. Navy Training Center, Great 
Lakes, Illinois, in August 1942 while assigned to Company 
#728.  

In November 1991, a public affairs specialist with the Naval 
Research Laboratory (NRL) wrote that they only had 
documentation on servicemen who participated in chemical 
warfare tests conducted at NRL.  

In a statement received in January 1992, the veteran asserted 
that he loaded mustard gas shells while in Bayonne, New 
Jersey.  

On a newspaper article received in February 1992, the veteran 
asserted that [redacted] was his company commander for 
Company 728, "42".  

In June 1992, the RO requested that the NPRC verify if the 
veteran was a participant in mustard gas testing in August 
1942 at Great Lakes, Illinois.  

In the veteran's December 1992 Substantive Appeal, he 
asserted that his breathing problem started in September 
1946, when a Dr. Krauss in Watervliet, New York found a 
definite wheeze in his lungs that he did not have before the 
mustard gas testing.  

At a hearing held at the RO in March 1993, the veteran 
testified that in service during boot camp he participated in 
two patch tests on his arm involving mustard gas and also 
crawled and walked through a tent filled with mustard gas 
without any protective gear.  He said that the tests were not 
voluntary and he and his platoon were told that they were 
being exposed to mustard gas right before the tests took 
place.  He said that mustard gas and CN gas were the same.  
He said that the patch tests caused very large blisters on 
the men's arms.  He said that he did not experience any 
symptoms from the chamber tests until September 1946 when he 
had breathing problems manifested by wheezing.  He said that 
for many years he had received a weekly shot for his 
breathing problem and developed bronchitis in the 1950s.  He 
said he had not smoked in over 25 years.  

In a statement dated April 1993, the veteran asserted that 
the C in "CN" gas stood for cyanide, and that the N stood 
for chlormetime.  The veteran asserted that the mustard gas 
formula was H3CN.  

An internal VA e-mail was sent in April 1993 regarding 
mustard gas testing in Chicago.  The reply from the VS office 
reported that the only testing at Great Lakes that they were 
aware of was a program conducted with the University of 
Chicago where 10, 000 to 40, 000 men were given patch tests 
with mustard gas.  It was reported that the patch tests 
consisted of a couple of drops of the vesicant on the arm.  
It was reported that there was no history of any full body 
exposure by the Navy anywhere other than at the Naval 
Research Lab.  

In the Board's April 1995 remand, it was requested that the 
RO contact the NPRC and request the veteran's complete 
administrative and personnel files.  It was also requested 
that the RO contact the Department of the Navy and request 
clarification of the references to gas chamber testing and to 
CN gas in the veteran's service records.  

In a statement received in May 1995, the veteran asserted 
that he was given chamber and patch tests.  

In December 1995 the RO received copies of the veteran's 
administrative and personnel records from the National 
Personnel Records Center.  It was reported that a review of  
the records failed to produce any references to mustard gas 
tests.

On file is a December 1995 office note from a VA compensation 
and pension office describing CN gas as a harassing agent 
normally found as white crystals that was disseminated as an 
aerosol, and caused a burning feeling on moist skin and 
copious lacrimation.  The office indicated that they found 
the information in a text entitled CBW Chemical and 
Biological Warfare published in 1969.  The individual who 
wrote the note opined that the gas sounded like an earlier 
form of tear gas.  

In January 1996 the RO received a copy of an excerpt from the 
text entitled CBW Chemical and Biological Warfare.  The 
excerpt contained a description of CN gas as noted above.

During a VA respiratory examination performed in February 
1996, the veteran reported that he had been exposed to 
mustard gas in service in 1942 both topically and in a gas 
chamber.  He said he did not have respiratory symptoms at the 
time of the exposure, but developed wheezing approximately 
four years later.  He reported experiencing a significant 
improvement in his symptoms due to the medication he had been 
taking.  He said that presently he suffered from exertional 
dyspnea.  On examination he appeared healthy and was not 
dyspneic at rest.  His chest showed rare inspiratory and 
scattered respiratory wheezes.  His chest X-ray was noted to 
show a mild degree of hyperinflation with blunting of the 
left costophrenic angle.  The lungs were clear.  The examiner 
opined that it was quite clear that the veteran suffered from 
moderately severe asthma.  He said that it was not clear 
whether the asthmatic condition could be tied to exposure in 
service, nor was it clear whether the veteran had been 
exposed to an irritant gas in service.  He said that the 
veteran had been a smoker during some points of his life.  He 
said that in patients who were exposed to irritant gases, 
particularly chlorine gas, there were two syndromes that were 
generally seen.  He said that in the veteran's case, where he 
did not suffer an illness shortly after exposure, there was a 
syndrome that resulted from long-term low level chlorine gas 
exposure.  He said that the veteran's allegation of a single 
low level exposure and symptoms surfacing years later 
remained possible, but highly implausible.  He said that on 
the basis of the information that was available to him, the 
veteran had asthma, but it was highly unlikely to be related 
to his military service.  He added that despite his judgment, 
it was not possible to exclude the possibility with absolute 
certainty.


Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded. Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

Service connection can be granted for asthma when there is 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service, and the subsequent 
development of a chronic form of asthma.  38 C.F.R. § 3.316 
(a) (2) (1999).  

Regarding claims for residuals of mustard gas exposure, the 
Court has held that 38 C.F.R. § 3.316 (1999) creates a 
"relaxed standard" for veterans seeking service connection.  
This regulation relieves the veteran of "the burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure." Pearlman v. West, 11 
Vet. App. 443, 446-447 (1998).  The veteran has offered a 
detailed statement describing the incidents of his alleged 
mustard gas exposure.  The veteran has also presented 
competent medical evidence of a current diagnosis of asthma.  
In light of these facts, the evidence of record is sufficient 
to render his claim for service connection for asthma is well 
grounded. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


ORDER

The veteran has submitted a well grounded claim for service 
connection for a asthma, to include consideration as 
secondary to mustard gas exposure.  To this extent only, the 
appeal is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim for service connection, to include 
consideration as due to mustard gas must be remanded.  In its 
April 1995 remand, the Board ordered the RO to contact the 
Department of the Navy to request clarification of the 
references to gas chamber testing and to CN gas in the 
veteran's service records.  There is no record that the RO 
did this.  There is of record what appears to be an internal 
VA e-mail dated December 1995, in which an individual wrote 
that CN gas sounded like an earlier form of tear gas.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, under Stegall v. West, the veteran's claim for 
service connection for asthma to include consideration due to 
mustard gas must be remanded so that the RO can request 
clarification from the Department of the Navy regarding the 
references to gas chamber testing and to CN gas in the 
veteran's service records.

As noted in the discussion regarding whether the veteran's 
claim for service connection for asthma was well grounded, 
service connection can be granted for asthma when there is 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service, and the subsequent 
development of a chronic form of asthma.  38 C.F.R. § 3.316 
(a) (2) (1999).  

It is further noted that on page 32 of the publication 
entitled Veterans At Risk, The Health Effects of Mustard Gas 
and Lewisite (1993) the National Academy of Sciences 
concluded that chamber tests were conducted for mustard gas 
at the Great Lakes Naval Training Center.  The veteran's 
personnel records show that he was stationed at the Great 
Lakes Naval Training Center beginning in August 1942.  The 
veteran has consistently asserted that he was exposed to 
mustard gas from chamber tests while at the Great Lakes Naval 
Training Center.  There is also of record a lay statement 
from A. F. dated January 1997 to the effect that he was 
exposed to chamber mustard gas tests at Great Lakes Naval 
Training Center for the time period from September to 
December 1942.  

Accordingly, in adjudicating the veteran's claim for service 
connection for asthma to include consideration as due to 
mustard gas, the question that must be answered by the RO is 
whether the veteran was exposed to chamber tests for mustard 
gas at Great Lakes Naval Training Center while he was 
training there.  In order to answer this question, the RO 
should ask the Department of the Navy whether chamber tests 
for mustard gas were conducted at Great Lakes Naval Training 
Center during the period when the veteran was stationed at 
Great Lakes Naval Training Center beginning in August 1942.  
The RO should also ask the National Personnel Records Center 
whether chamber tests for mustard gas were conducted at Great 
Lakes Naval Training Center during the period when the 
veteran was stationed there beginning in August 1942.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's asthma 
that have not already been associated 
with the claims folder. 

3.  The RO should contact the Department 
of the Navy and request clarification of 
the references to gas chamber testing and 
to CN Gas in the veteran's service 
records.  The RO should ask for a 
specific statement as to whether the 
references in the service records 
indicate routine training exercises or 
testing with mustard gas.  The RO should 
ask whether chamber tests for mustard gas 
were conducted at Great Lakes Naval 
Training Center during the period when 
the veteran was stationed there beginning 
in August 1942. 

4.  The RO should contact the National 
Personnel Records Center and ask whether 
chamber tests for mustard gas were 
conducted at Great Lakes Naval Training 
Center during the period when the veteran 
was stationed there beginning in August 
1942. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for asthma, to include 
consideration as due to mustard gas.  The 
RO must make a specific finding as to 
whether the veteran was exposed to 
mustard gas at the Great Lakes Naval 
Training Center from chamber tests, in 
which case he should be granted service 
connection for asthma.

In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 11 -


